Citation Nr: 0534488	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-13 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased initial (compensable) rating 
for post-traumatic headaches.

2.  Entitlement to service connection for involuntary 
jerking, with muscle soreness and stomach soreness, claimed 
as secondary to service-connected post-traumatic headaches.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and R.G.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that awarded service connection and a 0 
percent rating for post-traumatic headaches.  In May 2003, 
the RO also denied an application to reopen a claim for 
service connection for residuals of head injury other than a 
scar of the left temporal region.  However, in September 
2003, the RO denied service connection for involuntary 
jerking secondary to headaches and for muscle soreness and 
stomach soreness secondary to involuntary jerking.  (The RO 
appears to have implicitly concluded that there was new and 
material evidence to reopen the claim for residuals of head 
injury other than the left temporal region scar and to have 
recharacterized the claim as one involving service connection 
for involuntary jerking, muscle soreness, and stomach 
soreness.  The Board finds no error in the reopening.  
Indeed, in August 2001, the Board had already reopened the 
claim for service connection for residuals of a head injury.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).)  The veteran 
testified at hearings before the RO in August 2003 and August 
2004; and at a hearing before the Board via videoconference 
from the RO in December 2005.

The claim for service connection is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for an 
equitable disposition of the claim has been obtained.

2.  The veteran's service-connected post-traumatic headaches 
occur frequently (several times per week) and often 
necessitate reclining to alleviate the pain; the veteran 
takes over-the-counter pain relievers.


CONCLUSION OF LAW

The criteria for an increased initial (compensable) rating 
for post-traumatic headaches are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2001, February 
2003, April 2003, October 2003, January 2004, and April 2005;  
a February 2003 decision; a statement of the case in April 
2003; and supplemental statements of the case in May 2004 and 
July 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also examined the veteran on several occasions, both 
clinically and for purpose of this claim.  VA has satisfied 
both the notice and duty to assist provisions of the law.

The Board now turns to the merits of the claim for an 
increased initial (compensable) rating for his service-
connected post-traumatic headaches.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
since the veteran timely appealed the rating initially 
assigned for the disability on the original grant of service 
connection, the Board must consider entitlement to "staged 
ratings" for different degrees of disability since the 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

The veteran's post-traumatic headaches have been rated 0 
percent disabling since the effective date of service 
connection of April 23, 1999.  Migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months warrants a 10 percent 
rating.  (Such headaches with less frequent attacks warrant a 
0 percent rating.)  Migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months warrant a 30 percent rating.  A 
50 percent rating is warranted for migraine headaches with 
very frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, DC 8100.

Dr. Gene Beadle with the Bruce Chiropractic Clinic wrote in 
April 1999 that the veteran had cervicocranial syndrome that 
was traceable to his in-service trauma.  He was still 
suffering from neck pain, consisting of muscle spasm, 
headaches, and restricted range of motion of the cervical 
spine.  Private medical records from 1999 describe complaints 
of headaches, black-out spells, and dizzy spells.

A non-VA chiropractor wrote in December 2001 that the veteran 
had cervicocranial syndrome from the in-service trauma, with 
headaches, dizziness, cervical muscle spasm, and myalgia.  

On VA examination in June 2002, the examiner commented that 
the veteran's headaches were recurrent and brief and produced 
no significant disability.  

On VA neurological examination in September 2002, the 
assistant chief of neurology indicated that the veteran had 
been having recurrent left temporal headaches since the in-
service head injury, but that their severity had fallen in 
the last 10 years.  The neurologist also commented that there 
was not much in the record to show that the headache was an 
incapacitating problem; he could not exclude the possibility 
that the veteran had been having intermittent, recurrent 
residual head and neck pain that originated from the in-
service trauma.  The neurologist also commented that there 
was no evidence of cognitive impairment; a 1999 MRI study had 
been consistent was consistent with aging patients (with 
respect to some cerebral atrophy) and with a small stroke or 
a contusion at the time of the original in-service trauma 
(with respect to and a small area of encephalomalacea).  
However, the encephalomalacea was very small and placed in a 
relatively silent part of the nervous system that it was 
unlikely that the lesion had ever been clinically 
symptomatic.  A larger lesion would have produced unilateral 
limb ataxia at its onset, but the symptoms would have 
improved over time.  A small cerebellar contusion was 
unlikely to have produced a chronic or recurrent headache, 
and it would not have caused focal myoclonus.

According to a March 2003 VA neurology clinic note, the 
veteran reported having had three throbbing headaches per 
week since the in-service head injury.  

MRIs of the brain from April 2003 and June 2004 were normal.

A private doctor (Willie L. Wells, M.D.) treated the veteran 
several times in 2003 for headaches and chronic intermittent 
jerking with a 15- to 20-year history and no definitive 
etiology.  The doctor wrote in September 2003 that the 
veteran's headaches and tremors were related to a head injury 
from the mid-1940s in the war.

In November 2003, the veteran reported that he was having 
headaches on and off from his involuntary jerking.

A non-VA family doctor, Bruce Longest, M.D., wrote in 
November 2004 that the veteran had been suffering from 
chronic headaches and neck pain since a head injury in the 
military in 1944; the doctor opined that the veteran's 
current problems were a result of that injury.

On VA treatment in February 2005, the veteran complained of 
severe headaches almost every day.

The veteran has also undergone several VA examinations.  In 
August 2003, he complained of intermittent headaches that 
were an 8 on a scale of 0 to 10; the headaches usually lasted 
one hour and occurred intermittently during the day.  He 
would lie down to relieve the headaches.  Occasionally, the 
headaches produced nausea, but not vomiting.  He also 
experienced visual floaters with intense headaches.  
Medications (Depakote and clonazepam) had been ineffective in 
treating the headaches.  Placing counter pressure on the left 
side of his head temporarily reduced myoclonus spasm.  The 
headaches had not changed since the September 2002 
examination, except with regard to increased frequency.  

On VA examination in March 2005, the veteran stated that his 
chronic headaches occurred three to four times per week and 
lasted for two days.  Reclining helped alleviate the 
headaches; also, the headaches were always accompanied by 
neck pain and frequently by left shoulder pain.  No weakness, 
nausea, vomiting, or functional loss was associated with the 
headaches.  The veteran indicated that the only way to stop 
the jerking was to apply pressure to his lateral skull on the 
left.  The nurse practitioner commented that the headaches 
were variable in historical review; they were intermittent 
and recurrent in the same left-sided location with left neck 
and shoulder pain.  Tylenol and Ibuprofen were somewhat 
helpful, but they did not completely alleviate total 
discomfort.  The headache characteristics were all subjective 
in nature; therefore, the degrees of discomfort might change.  
There was no evidence of prostrating attacks.  The neck pain 
was most likely associated with degenerative changes.  

The veteran testified before the RO in August 2003 that he 
had three to four headaches per week and that they lasted for 
several hours at a time.  He testified before the Board in 
December 2005 that he had headaches at least once or twice 
every week and that they were a 7 or 8 out of a scale of 10.  
They would last from two to three hours and necessitated 
having to lie down in a recliner or to take over-the-counter 
medications.

This evidence suggests  a wide variety to the veteran's 
reported symptoms; his description of his headaches have 
varied in details such as their frequency and duration.  
However, medical professionals have commented specifically 
that the headaches do not produce significant disability or 
prostration.  The Board acknowledges the veteran's testimony 
that he has to recline for several hours and that he takes 
several over-the-counter medications to relieve the pain.  
However, the objective evidence of medical professionals is 
very specific in that they do not find the attacks to be 
characteristically prostrating.  Thus, on the basis of these 
medical findings, the Board finds that the veteran's service-
connected post-traumatic headaches do not meet the criteria 
for more than the 0 percent rating now in effect. 

In sum, the weight of the credible evidence shows that the 
veteran's service-connected headaches have occurred 
periodically but have not produced prostrating disability at 
any time since the effective date of service connection.  As 
the preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased initial (compensable) rating for post-traumatic 
headaches is denied.


REMAND

In the Board's judgment, additional development is needed 
with regard to the claim for service connection for 
involuntary jerking with muscle soreness and stomach soreness 
claimed as secondary to the service-connected post-traumatic 
headaches.

The Board will briefly recount the evidence relevant to this 
claim.  

The veteran suffered a head injury in service in 1944 when he 
was hit on the head.  As discussed above, service connection 
is already in effect for post-traumatic headaches arising 
from this in-service trauma.

A doctor with the Bruce Chiropractic Clinic, Dr. Gene Beadle, 
wrote in April 1999 that the veteran had cervicocranial 
syndrome that was traceable to his in-service trauma.  He was 
still suffering from neck pain, consisting of muscle spasm, 
headaches, and restricted range of motion of the cervical 
spine.  Private medical records from 1999 describe complaints 
of headaches, black-out spells, and dizzy spells.  A non-VA 
chiropractor wrote in December 2001 that the veteran had 
cervicocranial syndrome from the in-service trauma; the 
condition included headaches, dizziness, cervical muscle 
spasm, and myalgia.  

In recent years, the veteran has also been seen by VA for 
myoclonic jerking of his body.  On VA examination in June 
2002, the veteran appears to have stated that his myoclonic 
jerking had been present for two years.  However, again in 
June 2002, he stated that he had first started having 
occasional jerking about 10 or 12 years ago.  An assistant 
chief of neurology at a VA facility noted in June 2002 that 
the possibility of a functional etiology had been raised, but 
that this was more speculative at that time.  On neurological 
consultation in September 2002, the etiology was 
undetermined.

On VA neurological examination in September 2002, the 
assistant chief of neurology indicated that the likelihood 
that the myoclonic jerking (left shoulder twitching) was due 
to the in-service trauma was "slim" because the twitching 
had started long after the head trauma.  Also, the fact that 
the twitching was absent when the veteran was distracted 
argued for a functional etiology.  The neurologist also 
commented that there was no evidence of cognitive impairment; 
a 1999 MRI study was consistent with aging patients (with 
respect to some cerebral atrophy) and with a small stroke or 
a contusion at the time of the original in-service trauma 
(with respect to and a small area of encephalomalacea).  
However, the encephalomalacea was very small and placed in a 
relatively silent part of the nervous system that it was 
unlikely that the lesion had ever been clinically 
symptomatic.  A larger lesion would have produced unilateral 
limb ataxia at its onset, but the symptoms would have 
improved over time.  A small cerebellar contusion was 
unlikely to have produced a chronic or recurrent headache, 
and it would not have caused focal myoclonus.

On a November 2002 sleep study, the veteran exhibited a high 
leg myoclonus (or periodic leg movement in sleep) index.  

According to a March 2003 VA neurology clinic note, the 
veteran continued to have focalized myoclonus of the left 
upper extremity that was generally spontaneous in nature, but 
also induced by arousal and sensory stimuli.  

MRIs of the brain from April 2003 and June 2004 were normal.

A private doctor (Willie L. Wells, M.D.) treated the veteran 
several times in 2003 for headaches and chronic intermittent 
jerking with a 15- to 20-year history and no definitive 
etiology.  The doctor wrote in September 2003 that the 
veteran's headaches and tremors were related to a head injury 
from the mid-1940s in the war.

In November 2003, the veteran reported that he was having 
headaches on and off from his involuntary jerking.

In December 2003 VA neurology clinic notes, the myoclonus was 
described as idiopathic and stable.

A neurology clinic resident wrote in March 2004 that he 
noticed the veteran in the waiting room, where he sat quietly 
without any jerking; the jerking began only after the 
resident called the veteran's name.  The veteran admitted 
that the movements worsened when he was anxious.  Diagnosis 
was myoclonus, with unclear etiology.

In May 2004, a clinical social worker with a VA family mental 
health clinic diagnosed adjustment disorder with mixed 
features.

A VA neurology clinic resident wrote in July 2004 that the 
veteran's persistent myoclonic jerks were likely of 
psychogenic origin.

A non-VA family doctor, Bruce Longest, M.D., wrote in 
November 2004 that the veteran had been suffering from 
chronic headaches and neck pain since a head injury in the 
military in 1944; the doctor opined that the veteran's 
current problems were a result of that injury.

In December 2004, a VA nurse practitioner also opined that 
the veteran's current problems could be a result of the 1944 
in-service injury.  

A treating VA doctor wrote in January 2005 that the veteran's 
myoclonic jerking symptoms did not appear to be related to 
neurologic disease; the examiner suspected a psychogenic 
component since activity ceased with complex tasks and 
pressure to the lateral aspect of the head.

The veteran has also undergone several VA examinations.  In 
August 2003, he stated that the myoclonic jerking had started 
about 10 years ago.  Medications (Depakote and clonazepam) 
had been ineffective in treating the jerking or headaches.  
Placing counter pressure on the left side of his head 
appeared to the head temporarily reduced myoclonus spasm.  
The examiner was unable to attribute the myoclonic jerking to 
the headaches.  

On VA examination in March 2005, the veteran stated that his 
chronic headaches were always accompanied by neck pain and 
frequently by left shoulder pain.  The examiner noted that 
the veteran did not have any jerking motions when handling 
his cane with his left hand.  No weakness, nausea, vomiting, 
or functional loss was associated with the headaches.  The 
veteran indicated that the only way to stop the jerking was 
to apply pressure to his lateral skull on the left.  The 
examiner commented that that the veteran had frequently 
observed jerking movement involving the left shoulder, left 
upper extremity, and occasionally the left lower extremity.  
The movements were exacerbated when attention was brought to 
the veteran.  However, the movements were not observed when 
the veteran placed pressure to the left parietal/temporal 
area with his hands; nor were they observed when he quietly 
awaited in the clinical area.  The examiner, a nurse 
practitioner, stated that the problem was as likely as not 
attributed to head trauma during military service.  The nurse 
practitioner also commented that the headaches were variable 
in historical review; they were intermittent and recurrent in 
the same left-sided location with left neck and shoulder 
pain.  Tylenol and Ibuprofen were somewhat helpful, but they 
did not completely alleviate total discomfort.  The neck pain 
was most likely associated with degenerative changes.  The 
nurse practitioner noted that the veteran had undergone a 
mental health examination; however, that examination had not 
addressed the issues of jerking motion or its relation to an 
underlying psychiatric component.  

On VA neurology consultation in July 2005, it was felt that 
the jerking had some psychiatric component, which was 
consistent with the veteran's ability to alleviate all the 
symptoms by applying pressure to his lateral skull, with the 
occurrence of the myoclonus during sleep, and with the lack 
of any other focal neurologic symptoms.  On additional 
consultation by a neurology clinic resident, the impression 
was hyperkinetic movement disorder that was rhythmic in 
pattern and characterized by suppressibility of movements 
with specific position or action.  There were no brain 
structural abnormalities.  Dystonia, stereotypies, 
choreoathetosis, tremors, and myoclonus might be a 
consideration.  Most likely, the disorder in this veteran had 
a psychogenic component.

This evidence warrants scheduling the veteran for an 
examination to provide one final definitive discussion of the 
etiology of his claimed involuntary jerking with muscle 
soreness and stomach soreness.  Specifically, there are 
conflicts among the various medical providers' opinions, and 
it does not appear that the favorable and the unfavorable 
medical opinions have considered all of the aspects of the 
veteran's medical history.  For instance, while recent VA 
medical providers have spoken of a psychiatric component and 
have not attributed the claimed involuntary jerking to the 
service-connected headaches or to a neurological etiology, 
they have not addressed the significance of findings of 
cervicocranial syndrome, which some doctors have related to 
in-service head and neck trauma.  Moreover, while some 
medical providers have attributed the veteran's current 
problems to in-service head and neck trauma, they have not 
discussed the fact that the involuntary jerking appears to 
have had its onset many years after the trauma (either in the 
last few years or in the last 10 to 15 or 20 years).  In 
addition, the appropriate examination is needed in order to 
assess the possible psychogenic or psychiatric component that 
some medical providers have emphasized.

While the record includes evidence from an assistant chief of 
neurology and from neurology clinic residents, the evidence 
also includes opinions from nurse practitioners, family 
doctors, and chiropractors.  In view of the specialized 
nature of the veteran's claimed symptoms, the examination 
should be conducted by specialists in neurology and 
psychiatry.  

Accordingly, the Board REMANDS the case for the following 
actions:

1.  The RO should schedule the veteran 
for the appropriate examinations to 
assess the current diagnosis, 
symptomatology, and etiology of the 
involuntary jerking, muscle soreness, 
and stomach soreness.  In view of the 
specialized nature of the veteran's 
claimed symptoms, the examination(s) 
should be conducted by specialists in 
neurology and psychiatry.  The 
examiner(s) should be provided with the 
claims folder prior to the examination.  
The examination(s) must include all 
necessary diagnostic tests.  The 
examination(s) must include discussion 
whether the veteran has cervicocranial 
syndrome and the examiner(s) should 
offer an opinion as to whether it is at 
least as likely as not that any such 
cervicocranial syndrome is the result of 
in-service trauma or related to the 
service-connected post-traumatic 
headaches.  The examination(s) must also 
discuss the significance of the precise 
chronological onset of the involuntary 
jerking, muscle soreness, and stomach 
soreness.  The examination(s) must also 
discuss whether the veteran suffered any 
neck trauma during service and offer an 
opinion as to whether it is at least as 
likely as not that any claimed 
involuntary jerking with muscle soreness 
and stomach soreness is related to in-
service trauma or the post-traumatic 
headaches.  The examination(s) must also 
discuss whether there is any psychogenic 
or psychiatric component to the claimed 
disability and must specify the findings 
and diagnoses for such a conclusion.

2.  Then, the RO should readjudicate the 
claim for service connection for 
involuntary jerking with muscle soreness 
and stomach soreness.  If the RO's 
decision remains adverse to the veteran, 
the RO should provide the veteran and 
his representative with a supplemental 
statement of the case and the 
appropriate opportunity for a response.  
The RO should then return the case to 
the Board for its review, as 
appropriate.

By this REMAND, the Board expresses no opinion as to the 
ultimate outcome on the merits.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO must treat this claim expeditiously.  Claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


